        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

__________________________________________
HUNTER HARRIS and                          )
CORA CLUETT,                               )
Plaintiffs                                 )
                                           )
v.                                         )     CIVIL ACTION NO.
                                           )
UNIVERSITY OF MASSACHUSETTS                )
LOWELL, JACQUELINE MOLONEY,                )
UNIVERSITY OF MASSACHUSETTS                )
BOSTON, MARCELO SUÁREZ-                    )
OROZCO and SHAWN DE VEAU                   )
Defendants                                 )


                      MEMORANDUM OF LAW
              IN SUPPORT OF PRELIMINARY INJUNCTION




                                           ATTORNEY FOR PLAINTIFFS:

                                                 /s/ Ryan P. McLane
                                           Ryan P. McLane, Esq. (Juris: 438176)
                                           McLane & McLane, LLC
                                           269 South Westfield Street
                                           Feeding Hills, MA 01030
                                           Ph. (413) 789-7771
                                           Fax (413) 789-7731
                                           E-mail: ryan@mclanelaw.com




                                           ORAL ARGUMENT REQUESTED

                                       1
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 2 of 21




      Plaintiffs, Hunter Harris and Cora Cluett, in accordance with Fed. R. Civ. P.

65, file this memorandum of law in support of their Motion for Preliminary

Injunction.

                                 INTRODUCTION

      Defendants have violated plaintiffs’ procedural and substantive due process

rights and other individual rights under the United States Constitution, along with

violations of law regarding informed consent and civil rights violations under 42

U.S.C. § 1983, by implementing and enforcing almost identical mandates

(“mandate”) which require that their students be vaccinated against COVID-19 as a

condition of their enrollment and/or attendance at both the University of

Massachusetts Lowell and the University of Massachusetts Boston. These

mandates are subject to medical and religious exemptions. Defendants Boston De

Veau and Suarez- Orozco additionally denied plaintiff Cluett’s valid and properly

asserted religious exemption.

      None of the available COVID-19 vaccines have been approved by the Food

and Drug Administration, but rather authorized for emergency use under the

Emergency Use Authorization statute, 21 U.S.C. § 360bbb-3. Defendants’ policies

will cause irreparable harm to the plaintiffs by any of the following:

      1. through forcing them to take an unapproved drug that they do not wish to

          take; or

      2. by subjecting them to expulsion; and




                                           2
           Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 3 of 21




         3. with respect to plaintiff Cluett, either of the above and potentially a

             violation of her sincerely held religious beliefs and convictions if she were

             to take the vaccine.


         Plaintiffs are therefore seeking preliminary injunctive relief against

the defendants’ mandates, further asking the Court to ORDER that they

withdraw the policies mandating vaccination of students with a drug that

has not been approved by the FDA unless the student chooses to take the

drug of their own choosing. Time is of the essence with this request, as the

Fall semesters are scheduled to begin September 1, 2021 and September 8,

2021.

                                            FACTS

         Plaintiff Hunter Harris is enrolled as an undergraduate at the University of

Massachusetts Lowell. Plaintiff Cora Cluett is an undergraduate, enrolled at the

University of Massachusetts Boston, having obtained the Chancellor’s Merit

Scholarship of $10,000 where she also runs for their NCAA track team. The UMass

Boston policy was announced on April 26, 2021, requiring all UMass Boston

students to be vaccinated against COVID-19 in order to attend in-person class or be

on campus1. (V. Compl., ECF 1, ¶14, p.3). The UMass Lowell policy was announced

on April 28, 2021 with virtually identical language. (V. Compl., ECF 1, ¶10, p.2).




1   https://www.umb.edu/news/detail/an_update_on_vaccinations_for_the_umass_boston_community

                                               3
          Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 4 of 21




The policy makes clear that students face expulsion for failure to show proof that

they have been vaccinated2. The UMass Lowell policy announcement stated:

      “The university is making this decision based on widely anticipated
additional state and federal public health guidelines in the coming months as well
as ample vaccine availability at vaccination sites across Massachusetts and
throughout the country.3”

       Neither of the defendants’ policies are consistent with state and federal

public health guidelines. Currently, there is no federal mandate for vaccination

against COVID-19. Although many agencies, such as the Centers for Disease

Control (CDC), Food and Drug Administration and even the White House are

strongly encouraging the vaccine, these agencies have not issued a full mandate of

the vaccine for their own employees4. The CDC has even published well-known

guidelines for both vaccinated and unvaccinated individuals to prevent the spread

of COVID-19, none of which encourages a vaccine mandate. (V. Compl., ECF 1, ¶30,

p.7). The “Safer Federal Workforce,” an agency comprised of several federal

agencies and led in part by the White House, advise against mandating the COVID-

19 vaccine for federal workers (See V. Compl., ECF 1, ¶26-27, p.6, table below). This

has since been taken down, without any guidance affirming that federal workers

could be forced to take a COVID-19 vaccine:




2 https://www.uml.edu/alert/coronavirus/returning/covid-vaccine-faq.aspx
3 https://www.uml.edu/alert/coronavirus/4-27-21-student-vaccine-requirement.aspx
4 The Deparmtne of Veteran’s Affairs has purportedly issued a mandate for select frontline

healthcare workers. See: https://www.nytimes.com/2021/07/26/us/politics/veterans-affairs-
coronavirus-covid-19.html

                                                 4
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 5 of 21




As stated in the complaint, rather than encourage mandating the vaccine, President

Biden has initiated the “College Vaccine Challenge,” in which defendant is an active

participant, whereby colleges and universities are encouraged to create outreach

programs to encourage maximum participation in campus vaccination. At no point

were schools ever encouraged to mandate the vaccine.

      The clear motive behind federal guidance “strongly encouraging,” vaccination

against COVID-19, while explicitly avoiding providing advice on mandating the

available vaccines, is that the vaccines available are only authorized for distribution

under 21 U.S.C. 360bbb-3, the Emergency Use Authorization statute. This



                                          5
            Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 6 of 21




authorization does not confer FDA approval of the drug (Johnson and Johnson

clinical trials are set to conclude in September of 2023:

https://clinicaltrials.gov/ct2/show/NCT04505722?term=Janssen&cond=Covid19&cnt

ry=US&draw=2), but rather allows for direct distribution to the public in an effort

to combat a public health emergency. The statute specifically states that individuals

cannot be mandated to receive the vaccine. Specifically, the Health and Human

Services Secretary is, per the statute, to ensure that individuals to whom the

product is administered are informed “of the option to accept or refuse

administration of the product, of consequences, if any, of refusing administration of

the product, and of the alternatives to the product that are available and of their

benefits and risks.” Id. The Executive Secretary of the CDC-ACIP stated that

vaccines “are not allowed to be mandatory” under an EUA. (V. Compl., ECF 1, ¶23,

pp. 4-5).

       Federal agencies are generally not requiring their own employees be

vaccinated against COVID-19, save certain Department of Veteran’s Affairs

healthcare workers, and prominent members of the CDC have specifically stated

that the vaccines should not be mandated. As stated in plaintiffs’ Verified

Complaint, President Biden has stated that all federal workers should be

vaccinated or face regular testing. (V. Compl., ECF 1, ¶34, p. 8) In other words,

federal workers are, with the exception of healthcare workers at the VA, not being

mandated to take a COVID-19 vaccine.




                                           6
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 7 of 21




      As a matter of medical ethics, the mandate is unethical. Dr. Aaron Kheriarty

and Professor Gerard Bradley (Notre Dame Law), drafted an opinion in the Wall

Street Journal entitled entitled “University Vaccine Mandates Violate Medical

Ethics,” (June 14, 2021) https://www.wsj.com/articles/university-vaccine-mandates-

violate-medical-ethics-11623689220?reflink=share_mobilewebshare, where they

address the “safety of others” argument, stating that “a person may freely choose to

accept medical risks for the benefit of others,” and “those who make such sacrifices

for others must truly be volunteers, not conscripts drafted by college

administrators.” In the article they address Doe v. Rumsfeld, D.D.C. 1:03-cv-00707

(2004), where District Court Judge Emmett Sullivan ruled that the Anthrax

Vaccine, which had not been approved could not be administered to the members of

the military without their consent, absent a statutory exception that includes a

presidential waiver for members of the military. While Rumsfeld dealt with a

military mandate, it is an influential opinion on the ethics of obtaining consent

prior to administration of an unapproved drug.

      All three of the available vaccines (Moderna, Pfizer and Johnson & Johnson),

are required to provide fact sheets, publicly available to recipients of the vaccine.

These fact sheets identify the health risks and benefits, along with the

consequences of not taking the vaccine, in accordance with 21 U.S.C. § 360bbb-3.

For example, the Moderna Fact Sheet states “It is your choice to receive or not

receive the Moderna COVID-19 Vaccine. Should you decide not to receive it, it will




                                           7
         Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 8 of 21




not change your standard medical care5.” Pfizer6 and Johnson & Johnson7 Fact

Sheets also state that the recipient has the option to receive the vaccine.

       As for the state guidelines, the Commonwealth of Massachusetts Department

of Public Health does not mandate that college students be immunized against

COVID-198. Governor Baker is also opposed to the idea of mandating the vaccine for

public employees9. Lastly, no local Board of Health, as authorized by § 181, has

required and/or forced vaccinations of the residents of their town/city.

       Not only are Massachusetts employees not mandated to be vaccinated

against COVID-19, neither of the defendants’ faculty are mandated either. Mass.gov

outlines specific methods to reduce the spread of COVID-19, which includes

washing hands, mask wearing and physical distancing10.




5
  https://www.fda.gov/media/144638/download
6
  https://www.fda.gov/media/144414/download
7
  https://www.fda.gov/media/146305/download
8
  https://www.mass.gov/doc/immunization-requirements-for-school-entry-0/download
9 https://www.boston.com/news/politics/2021/05/04/massachusetts-vaccine-mandate-public-

employees/ quoting Governor Baker: “The idea that I would kick somebody out of a job — especially
in a kind of economy we have now — because, quote unquote, they wouldn’t get vaccinated right
away on an [Emergency Use Authorization]-approved vaccine… No, I’m not gonna play that game.”
10 https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-

Orders/Executive-Order-No-12A.pdf

                                                8
         Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 9 of 21




       It can hardly be argued that defendant’s policy is therefore consistent with

state and federal public health guidance to minimize the spread of COVID-19, as

there is no public health or legal guidance that these vaccines should be mandated

(actually mandated, as opposed to incentivized), and further, there are significantly

more ways to not only stop the spread of the disease, but treat the disease as well.

       Defendants’ mandates, with their assumed purpose being to promote the

safety of its students by protecting against the COVID-19 virus, actually puts their

student bodies at unnecessary risk. Dr. Andrew Bostom, MD, MS, compiled COVID-

19 data from one hundred major universities within the United States through

Thanksgiving break of 2020, included in a report he authored entitled “Why

Collegiate COVID-19 Vaccine Mandates Are Lysenkoist Anti-Science11”. Nationally

during that period of time, out of 139,000 positive tests, 17 resulted in mostly short-

term hospitalization, and 1 potential COVID-19 death. Id. Although neither UMass

Boston nor UMass Lowell were on this list, UMass Amherst had 401 total reported

cases with zero hospitalizations and zero deaths and Boston College had 302

reported cases with zero hospitalizations and zero deaths. This demonstrates that

college-aged individuals have a low risk of infection and serious side-effects or death

from COVID-19. In the data included in plaintiffs Verified Complaint, UMass

Lowell had a 0.40% positive rate in over 60,843 cases and UMass Boston had a 0.7%

positive rate out of 20,742 cases. (V. Compl. ECF 1, ¶57-58, p. 11). College students




 https://www.andrewbostom.org/wp-content/uploads/2021/06/Why-Collegiate-Covid-19-Vaccine-
11

Mandates-Are-Lysenkoist.pdf

                                             9
         Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 10 of 21




are also a limited factor in spreading the disease to their neighboring communities.

Bostom, Supra.

       With the lack of prevalence of COVID-19 from the student body and given the

evidence that college students do not widely spread COVID-19 to the neighboring

communities, the need for the mandating of vaccines as being an improvement upon

UMass Boston and UMass Lowell’s current safety measures (aside from masks,

temperature checks, self-reporting and physical distancing) is non-existent. In fact,

we are now seeing that those who have been vaccinated are still getting the

disease12.

       Even with the argument that the vaccines are more effective at prevention of

the spread of COVID-19, the dangers from the vaccines can be incredibly serious. As

stated in plaintiffs’ complaint, nearly 12,000 vaccine-related deaths have been

reported on the Vaccine Adverse Event Reporting system since these vaccines were

released to the public. (V. Compl. ECF 1, ¶54, pp. 11). The following CDC VAERS

table (https://www.openvaers.com/covid-data/mortality) shows post-COVID vaccine

deaths compared to prior years dating back to the year 1990:




12https://www.businessinsider.com/covid-after-vaccine-symptoms-to-expect-breakthrough-cases-
2021-7

                                               10
           Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 11 of 21




          Those of college age 12-24, who have received only 8.8% of all doses of the

vaccines, have resulted in 52.5% of all reported myocarditis and pericarditis cases13.




However, myocarditis and pericarditis are not the only risks to the students being

subjected to this mandate. “Four serious adverse events follow this arc, according to



13
     https://www.fda.gov/media/150054/download#page=17

                                               11
            Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 12 of 21




data taken directly from Vaers: low platelets (thrombocytopenia); noninfectious

myocarditis, or heart inflammation, especially for those under 30; deep-vein

thrombosis; and death. Vaers records 321 cases of myocarditis within five days of

receiving a vaccination, falling to almost zero by 10 days. Prior research has shown

that only a fraction of adverse events are reported, so the true number of cases is

almost certainly higher. This tendency of underreporting is consistent with our

clinical experience.” “Are Covid Vaccines Riskier Than Advertised?” (June 22, 2021).

https://www.wsj.com/articles/are-covid-vaccines-riskier-than-advertised-

11624381749. The evidence of heart inflammation being connected to these vaccines

has been addressed by the FDA through the issuance of a warning14 and is further

supported by a UMass Medical School study, as well. See “UMass Medical School

Cardiology Experts Report Link Between Mild Heart Problem. COVID Vaccine,”

(June 9, 2021). https://www.umassmed.edu/news/news-archives/2021/06/umass-

medical-school-cardiology-experts-report-link-between-mild-heart-problem-covid-

vaccine/?fbclid=IwAR2ZyiIXjI8FAgYz458cqfjHwXvQNO1GYingo31FqINIzHAU4dm

iit9zHb4. These are just the adverse effects that experts are currently aware of.

“For example, none of the current vaccines have passed fertility, teratogenicity, or

mutagenicity testing, thus may be contraindicated in women of childbearing

potential or those about to become pregnant.” “How College COVID Vaccine

Mandates Put Students In Danger,” (July 5, 2021).

https://thefederalist.com/2021/07/05/how-college-covid-vaccine-mandates-put-



14
     https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-june-25-2021

                                                 12
           Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 13 of 21




students-in-danger/. Additionally, both universities’ mandates preclude those who

have had COVID-19 to refrain from taking the vaccine, despite between 90-99% of

individuals who have recovered from the virus developing neutralizing antibodies to

the disease15. Not only do those individuals develop antibodies, but they are at a

greater risk of adverse effects from the vaccine. “How College COVID Vaccine

Mandates Put Students In Danger,” Supra.

          Both university policies are unlawful and puts the plaintiffs and other

students at an unnecessary risk.

              LEGAL STANDARD FOR PRELIMINARY INJUNCTION

          The First Circuit utilizes a four-part framework to determine whether to

grant preliminary injunctive relief: “(1) the likelihood of success on the merits; (2)

the potential for irreparable harm if the injunction is denied; (3) the balance of

relevant impositions, i.e., the hardship to the nonmovant if enjoined as contrasted

with the hardship to the movant if no injunction issues; and (4) the effect (if any) of

the court’s ruling on the public interest.” Ross-Simons of Warwick, Inc. v. Baccarat,

Inc., 102 F.3d 12, 15 (1st Cir. 1996).

                                       ARGUMENT

                          AS TO THE VACCINE MANDATES

     I.   PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS OF
          THEIR CONSTITUTIONAL CLAIMS.

      A. Defendants Lack Constitutional Authority to Enforce Their
         Vaccination Mandates


15
  https://www.medpagetoday.com/infectiousdisease/covid19/92836?xid=nl_secondopinion_2021-06-
01&eun=g1301936d0r

                                              13
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 14 of 21




      The power to mandate vaccinations is provided to the local Boards of Health

through the legislature. G. L. c. 111 § 181. The Department of Public Health, under

G. L. c. 76 § 15, mandates immunization for those who attend schools within the

Commonwealth, including for college, and the exemptions provided to those

specified vaccines. See also, 105 C.M.R. 220.500. Defendants’ nearly identical

mandates, requiring the students to take a vaccine that have not been approved by

the FDA, has not been mandated by the Department of Public Health, nor the local

Boards of Health within the Commonwealth. The Governor has staunchly refused

the idea of mandating the vaccine for state workers. Therefore, defendants’

employment of these mandates exceeds their authority under state and federal law,

as defendant’s power does not supersede that of the Legislature, Governor and

Public Health Commissioner. Plaintiff is highly likely to succeed on the merits that

in that defendants do not have constitutional authority (nor authority as a matter of

state law) to mandate the COVID-19 vaccines on its campus.

   B. Defendants’ Mandates Violate the Plaintiffs’ Procedural Due Process
      Rights
      Plaintiffs hold a liberty interest in continuing their education at both UMass

Schools. Goss v. Lopez, 419 S.Ct. 565 (1975). Defendants’ policies force the plaintiffs

to make a decision: take an unapproved vaccine or leave. There is nowhere for the

plaintiffs to go with respect to public schooling in Massachusetts, as all of the other

public colleges and universities within the Commonwealth quickly followed suit and

mandated the vaccine for their own students. It is also far too late for students to

re-apply and be accepted into a new school, either a more expensive private school,


                                          14
           Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 15 of 21




or to travel to a neighboring state (many of whom are implementing their own

mandates).

   C. Defendants’ Policies Fail Under Both Strict Scrutiny and Rational
      Basis Review as to their Substantive Due Process Violations
      “No right is held more sacred, or is more carefully guarded by the common

law, than the right of every individual to the possession and control of his own

person, free from all restraint or interference of others, unless by clear and

unquestionable authority of law. Union Pac. Ry. Co. v. Botsford, 141 U.S. 250, 251

(1891). Every individual has a right to bodily autonomy, personal liberty and the

right to refuse medical treatment. “A competent person has a liberty interest under

the Due Process Clause in refusing unwanted medical treatment.” Cruzan v.

Director, Mississippi Department of Health, 110 S.Ct. 2841 (1990). To determine

whether the plaintiffs’ right has been violated, courts balance the liberty interest

against relevant state interests. Id.

      As stated in plaintiffs’ complaint, Jacobson v. Commonwealth of

Massachusetts, 197 U.S. 11 (1905), has been the go-to case with respect to

vaccination mandates during a pandemic. Plaintiffs distinguished the instant case

from Jacobson in their complaint by pointing out the following:

      i.       The Board of Health in Jacobson was actually given statutory authority

               to mandate vaccinations (essentially identical to G.L. c. 111 § 181), while

               the defendant here does not have that statutory authority;

      ii.      The Massachusetts Department of Public Health, has not exercised

               their authority to mandate the vaccine for college students; and


                                            15
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 16 of 21




      iii.   The Supreme Court made their determination in Jacobson based on

             “well known” information regarding the smallpox vaccine’s near century

             of use, whereas here we are dealing with a vaccine that has been in

             existence for less than a year and is not yet approved by the FDA.


      It should also be noted that in Roman Catholic Diocese of Brooklyn, New York

v. Andrew Cuomo, 141 S.Ct. 63 (2020), Justice Gorsuch, in his concurring opinion,

referred to Jacobson, stated “Rational basis review is the test this Court normally

applies to Fourteenth Amendment challenges, so long as they do not involve suspect

classifications based on race or some other ground, or a claim of fundamental right.

Jacobsen didn’t seek to depart from normal legal rules during a pandemic and is

supplies no precedent for doing so. Instead, Jacobson applied what would become the

traditional legal test associated with the right at issue – exactly what the Court does

today. Here, that means strict scrutiny – showing it has employed the most narrowly

tailored means available to satisfy a compelling state interest.”

      The defendants, in employing their mandate, have not “employed the most

narrowly tailored means available” to satisfy their interest interest, which can only

be ensuring the safety of their students by preventing the spread of COVID-19. This

is evident in their own policies for exemption, mandating those exempt individuals

must use specific precautions, such as mask wearing, physical distancing and/or

potential quarantine. Defendants also allows their own faculty and staff to remain on

their respective campuses unvaccinated, presumably subject to the same alternative

restrictions. While students are mandated, faculty and staff are “strongly


                                          16
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 17 of 21




encouraged,” and, because of the trouble of collective bargaining (at least for

defendants Lowell and Moloney), the faculty and staff, who inevitably and regularly

engage with students on campus, are free to carry on without the requirement of

being vaccinated against COVID-19. We had this disease before the vaccine. The

defendants utilized various risk-mitigation measures that were presented as an

effective means to control the spread of COVID-19 before the vaccine, and there is no

evidence to suggest that the effectiveness of those mitigation measures is any less

after the vaccines have been put into the marketplace, and indeed may be more

effective if the vaccines are as effective as we are being told (with many students no

doubt arriving on campus having received their vaccine).

      Defendants’ policies would also fail under the rational basis test, in that they

bear no “rational relation to some independent legitimate legislative end,” Romer v.

Evans, 116 S.Ct. 1620 (1996). As stated before, their policies only require students to

be vaccinated, but not the staff and faculty that interact with them on a daily basis.

These policies then place students at an unnecessary risk. Further still, the students

who do obtain an exemption are required to take separate but purportedly effective

measures that make it safe for them to attend classes, no doubt the same measures

that could be required for students who simply do not wish to take the vaccine. The

entire policy is not rationally related to any legitimate purpose. Thus, on substantive

due process grounds, the plaintiffs show a high likelihood of success on the merits,

regardless of which test is being applied.




                                             17
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 18 of 21




 II.   PLAINTIFFS WILL SUFFER IRREPARABLE HARM IF THEIR
       INJUNCTION IS DENIED
       Plaintiffs are subject to imminent and irreparable harm, which is clear: they

will be forced to either take a vaccine that they neither want to, nor under federal

and state law can they be mandated to take, or they will be forced to miss out on

their education, which could include financial losses. Additionally, all public four-

year colleges and universities in the Commonwealth have mandated these vaccines,

leaving the plaintiffs without any public alternatives within Commonwealth. This

harm will occur by September 1, 2021 and September 8, 2021. This injury “cannot

adequately be compensated for either by later-issued permanent injunction, after

full adjudication on the merits, or by later-issued damages remedy.” and supports

allowing preliminary injunctive relief. Baer v. National Bd. Of Medical Examiners,

392 F. Supp.2d 42 (D. Mass. 2005). Further, plaintiffs have already demonstrated a

likelihood of success on the merits, which should then satisfy the irreparable harm

prong of the preliminary injunction test. Sindicato Puertorriqueno de Trabajadores

v. Fortuno, 699 F. 3d 1, 15 (1st Cir. 2012).


III.   PLAINTIFFS HAVE SHOWN THAT THE BALANCE OF EQUITIES
       WEIGHS IN THEIR FAVOR


       The defendants will suffer absolutely no loss if preliminary injunctive relief is

awarded to plaintiffs. COVID-19 is not prevalent on either campus. It is incredibly

unlikely that the very few students who have not received the vaccine nor qualified

for an exemption will have any overall effect on the spread of the disease, should

the same measures be implemented for them. The faculty and staff are already able

                                           18
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 19 of 21




to carry on their business unvaccinated using the previous protection measures

employed by defendants (as are those students with medical and religious

exemptions). Defendants can therefore increase their attendance and revenue

without any real additional risk, compared to the plaintiffs, who will lose their

bodily autonomy, their liberty, their education, potentially finances and the ability

to transfer to another school. Plaintiffs’ losses vastly outweigh the defendants,

tipping the balance in their favor to support preliminary injunctive relief.



IV.   AN INJUNCTION IS IN THE PUBLIC INTEREST


      Defendants policies, and other policies like it, should be stricken. The public’s

interest in informed consent and the adherence to state, federal and constitutional

law is a strong one. Mandating a vaccine that has not been approved by the Food

and Drug Administration is not the implementation of some “settled law” policy. At

best, this has been a “grey area” when it comes to the law. As stated multiple times

in plaintiffs’ Verified Complaint, very few policymakers are entertaining the idea

that these vaccines should be mandated.

      Further, if plaintiffs had not filed suit, there would be no enforcement of the

law against defendants. Allowing unlawful behavior to continue is against the

public interest, therefore enforcing the laws is a strong public interest, which in this

case justifies an injunction.




                                          19
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 20 of 21




                    AS TO CLUETT’S RELIGIOUS EXEMPTION

      Cluett’s claims over the denial of her religious exemption have an incredibly

strong likelihood of success on the merits, as G.L. c. 76 § 15, the defendants’ policy,

105 C.M.R 220.500 and Dalli v. Board of Education¸358 Mass. 753 (1971) all make

clear that Cluett 1) has a right to assert a religious exemption to defendants Boston,

Suárez-Orozco and De Veau’s Mandate and 2) that defendant De Veau, with

defendant Suárez-Orozco’s knowledge, was clearly in error when he denied her

exemption based on criteria that violates state and constitutional law.

      The harm that Cluett would suffer is the same as listed above, but also

includes either being forced to take a vaccine that would violate her religious beliefs

and that she could lose out on her education, liberty and bodily autonomy over

being denied the right to exercise her religious beliefs as protected by state law and

the constitution.

      Defendants would suffer no harm in exempting one additional student

(Cluett) with a valid religious exemption, whereas Cluett would suffer and continue

to suffer the aforementioned harm outlined in the prior analysis.

      Lastly, the public has an interest in ensuring that the free exercise of religion

is not being prevented on its colleges and universities, along with the interests

outlined in the prior analysis.

                                   CONCLUSION

Plaintiffs have far exceeded the standard in demonstrating the need for preliminary

injunctive relief. They have a high likelihood of success on the merits of their



                                           20
        Case 1:21-cv-11244-DJC Document 3 Filed 07/30/21 Page 21 of 21




claims, plus significant, immediate irreparable harm as compared to the lack of

harm (and arguably the benefit) that would be suffered by the defendants if the

injunction were to be awarded, and the injunction is in the public’s interest.

Therefore, plaintiffs request that this Court ALLOW their motion and grant them

preliminary injunctive relief.



                                                Plaintiffs, by their attorney,



                                                 /s/ Ryan P. McLane
                                                Ryan P. McLane, Esq. (BBO: 697464)
                                                McLane & McLane, LLC
                                                269 South Westfield Street
                                                Feeding Hills, MA 01030
                                                Ph. (413) 789-7771
                                                Fax (413) 789-7731
                                                E-mail: ryan@mclanelaw.com




               CERTIFICATE OF SERVICE AND COMPLIANCE

I certify that on this 30th day of July 2021, I caused the foregoing to be served in this
matter by electronic mail to:

                           Gerry Leone, Esq.
                           General Counsel for UMass
                           One Beacon Street, 31st Floor
                           Boston, MA 02108
                           gleone@umassp.edu


                                                 /s/ Ryan P. McLane
                                                Ryan P. McLane, Esq. (BBO: 697464)




                                           21
